DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kayvon Pourmirzaie on March 5, 2021.

The amendment is as follows:

16. (Amended) A system comprising: a first modular outlet device comprising: a first housing configured to couple to an electric socket that encloses a portion of a first electronic device and a first wireless network interface in communication with the first electronic device, the first wireless network interface configured to receive signals from the first electronic device, transmit data based on the received signals to a computing device, and receive commands from the computing device, and a button on the first housing configured to disconnect the first housing from the electric socket; and a second modular outlet device comprising: a second housing configured to couple to the electric socket that encloses a portion of a second electronic device and a second wireless network interface in communication with the second electronic device, the second wireless network interface configured to and a button on the second housing configured to disconnect the second housing from the electric socket.  

Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 16 with the important feature being “ a housing configured to couple to an electric socket, the housing enclosing: a portion of an electronic device, and a button on the housing configured to disconnect the housing from the electric socket (claim 1)” and “a first housing configured to couple to an electric socket that encloses a portion of a first electronic device and a first wireless network interface in communication with the first electronic device, and a button on the first housing configured to disconnect the first housing from the electric socket; and a second modular outlet device comprising: a second housing configured to couple to the electric socket that encloses a portion of a second electronic device, and a button on the second housing configured to disconnect the second housing from the electric socket  (claim 16).” Therefore claims 1-14 and 16-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed February 17, 2021, with respect to claims 1 and 16 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1 and 16 have been withdrawn. The allowable subject matter (as indicated in the final rejection mailed on December 8, 2021) of dependent claim 3 has been included in the amended independent claims 1 and 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/KRYSTAL ROBINSON/            Examiner, Art Unit 2847       
/William H. Mayo III/               Primary Examiner, Art Unit 2847